Citation Nr: 9913282	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, The 
Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) benefits 
as the child of a veteran.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The U.S. Army Reserve Personnel Center (ARPERCEN), on a VA 
Form 21-3101, dated in November 1998, certified that the 
subject, MMT, whom the appellant alleges to be both his 
father and a veteran, had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces". 

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the VA Regional Office (RO) in Manila.


FINDINGS OF FACT

1.  The appellant was born April [redacted], 1945; he is 
over 23 years of age.

2.  Affidavit evidence, absent official registry data, 
reasonably demonstrates that the appellant was the son of the 
subject, MMT, who died in December 1944.

3.  The United States Army Reserve Personnel Center 
(USARPCEN) has certified that MMT, the appellant's father, 
had no valid active or recognized military service for VA 
purposes.


CONCLUSION OF LAW

The appellant lacks legal entitlement to VA benefits as the 
son of a veteran. 
38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.8, 
3.57, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Death pension is the benefit payable by VA to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1521.

In accordance with governing regulations, the term "child" of 
the veteran includes an unmarried person who is a legitimate 
or illegitimate child of the veteran who is under the age of 
18 years; or who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years), is pursuing a course of 
instruction at an approved educational institution.  38 
C.F.R. § 3.57.

Persons who served as guerrillas under a commissioned officer 
of the United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included 
for compensation, dependency and indemnity compensation and 
burial allowance benefits.  Service as a guerrilla by a 
member of the Philippine Scouts or the Armed Forces of the 
United States is considered a service in his or her regular 
status.  

The following certifications by the service departments will 
be accepted as establishing guerrilla service:

1.  Recognized guerrilla service.

2.  Unrecognized guerrilla service under 
a recognized commissioned officer only if 
the person was a former member of the 
United States Armed Forces (including the 
Philippine Scouts) or the Commonwealth 
Army.  This excludes civilians.

A certification of "Anti-Japanese Activity" will not be 
accepted as establishing guerrilla service.  38 C.F.R. 
§ 3.8(d)(1)(2).  

Pursuant to 38 C.F.R. § 3.203 (a) and (b), for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation or burial benefits the VA may 
accept evidence of service submitted by a claimant (or sent 
directly to the VA by the service department), such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1)  The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and 

(2)  The document contains needed 
information as to length, time and 
character of service; and 

(3)  In the opinion of VA the document is 
genuine and the information contained in 
it is accurate. 

In addition to meeting the requirements of paragraph (a) of 
this section, a document submitted to establish a creditable 
period of wartime service for pension entitlement may be 
accepted without verification if the document (or other 
evidence of record) shows: 

(1)  Service of 4 months or more; or 

(2)  Discharge for disability incurred in line of 
duty; or 

(3)  Ninety days creditable service based on 
records from the service department such as 
hospitalization for 90 days for a line of duty 
disability. 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
paragraph (a) of this section (and paragraph (b) of this 
section in pension claims), VA shall request verification of 
service from the service department.  However, payment of 
nonservice-connected burial benefits may be authorized, if 
otherwise in order, based upon evidence of service which VA 
relied upon to authorize payment of compensation or pension 
during the veteran's lifetime, provided that there is no 
evidence which would serve to create doubt as to the 
correctness of that service evidence.  

Further, when the claimant does not submit evidence of 
service or the evidence submitted does not meet the above 
requirement, VA shall request certification of service from 
the service department pursuant to 38 C.F.R. § 3.203(c).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that a service 
department finding as to the fact of service in the U.S. 
Armed Forces is, by regulation, binding upon VA for purposes 
of establishing entitlement to benefits unless there is a 
valid and reasonable basis, established by evidence of 
record, for questioning the certification by the service 
department or for again asking the service department to 
verify the military service involved.  See 38 C.F.R. § 3.203; 
Duro v. Derwinski, 2 Vet. App. 530 (1992); Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991); Manibog v. Brown, 8 
Vet. App. 465 (1996); Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  


Factual Background and Analysis

The appellant has submitted copies of legislation from the 
Congress of the Philippines regarding entitlement to certain 
benefits under Philippine law which is of course not relevant 
to or binding upon entitlement to VA benefits.

The appellant, the surviving son of MMT, was 23 years old in 
April 1968, and as of that date would no longer be considered 
a dependent child of a veteran for VA purposes.  See 38 
C.F.R. § 3.57(a)(1)(iii) (1998).

The ARPERCEN certified that the appellant's father had no 
valid service.

Accordingly, the appellant is neither a "child", under 
pertinent regulations, nor is his father a "veteran" for VA 
purposes. 

Since the appellant has no legal standing to seek death 
pension benefits as the child of a veteran in his own right, 
he has no legal entitlement and his claim must be denied.  

Moreover, since the appellant's father was not a veteran, 
there is no eligibility on that basis as well.

In cases such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
legal merit or lack of entitlement under law. Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

Eligibility for Department of Veterans Affairs benefits as 
the child of a veteran is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


